 

Exhibit 10.1

 

WAIVER AND FIFTH AMENDMENT
TO LOAN AND SECURITY AGREEMENT

 

THIS WAIVER AND FIFTH AMENDMENT (this “Amendment”) is made as of the 10th day of
November, 2005 to the Loan and Security Agreement dated as of June 30, 2003 (as
amended or otherwise modified from time to time, the “Loan Agreement”; unless
otherwise defined herein, capitalized terms used herein shall have the meanings
ascribed to them in the Loan Agreement) by and among Wells-Gardner Electronics
Corporation, an Illinois corporation (“WGE”), American Gaming & Electronics,
Inc., a Nevada corporation (“AGE”) and LaSalle Bank National Association, a
national banking association (“Lender”).

 

WHEREAS, Borrowers have breached the EBITDA Covenant set forth in Section 14(e)
of the Loan Agreement for the period ending September 30, 2005, which breach has
caused an Event of Default under subsection 15(b) of the Loan Agreement (the
“Existing Default”);

 

WHEREAS, Borrowers have requested that Lender waive the Existing Default and
amend the Loan Agreement in certain respects;

 

WHEREAS, Lender has agreed to waive the Existing Default and amend the Loan
Agreement on the terms, and subject to the conditions set forth below;

 

NOW, THEREFORE, in consideration of the foregoing, and the mutual covenants
herein contained, and such other consideration as the parties mutually agree,
the parties hereto agree as follows:


 


1.             WAIVER.  SUBJECT TO THE CONDITIONS SET FORTH IN SECTION 4 BELOW,
LENDER HEREBY WAIVES THE EXISTING DEFAULT.  LENDER’S AGREEMENT TO WAIVE THE
EXISTING DEFAULT IS A LIMITED WAIVER AND SHALL NOT CONSTITUTE A WAIVER OF ANY
OTHER EVENTS OF DEFAULT NOW EXISTING OR HEREAFTER ARISING, OR ANY FUTURE BREACH
OF, OTHER DEVIATION FROM OR (OTHER THAN THE AMENDMENT SET FORTH HEREIN)
MODIFICATION OF THE LOAN AGREEMENT OR ANY OF THE OTHER AGREEMENTS.


 


2.             AMENDMENT.  BORROWER AND LENDER AGREE TO AMEND THE LOAN AGREEMENT
AS FOLLOWS:


 


(A)           SECTION 1 OF THE LOAN AGREEMENT IS HEREBY AMENDED TO ADD THE
FOLLOWING DEFINITIONS IN ALPHABETICAL ORDER:

 

“Fifth Amendment” shall mean that certain Waiver and Fifth Amendment to Loan and
Security Agreement, dated as of November 10, 2005, among Borrowers and Lender.

 

“Fifth Amendment Effective Date” shall mean November 10, 2005.

 

“Hedging Agreement” shall mean any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or

 

--------------------------------------------------------------------------------


 

arrangement designed to protect a Person against fluctuations in interest rate,
currency exchange rates or commodity prices.

 

“Hedging Obligation” shall mean, with respect to any Person, any liability of
such person under any Hedging Agreement.  The amount of any Person’s obligations
in respect of any Hedging Obligation shall be deemed to be the incremental
obligations that would be reflected in the financial statements of such Person
in accordance with generally accepted accounting principles.


 


(B)           THE DEFINITION OF “EBITDA” SET FORTH IN SECTION 1 OF THE LOAN
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY, AS FOLLOWS:

 

“EBITDA” shall mean, with respect to any period, Borrowers’ and their
Subsidiaries’ net income after taxes for such period (excluding any after-tax
gains or losses on the sale of assets (other than the sale of Inventory in the
ordinary course of business) and excluding other after-tax extraordinary gains
or losses) plus interest expense, income tax expense, depreciation and
amortization for such period, plus or minus any other non-cash charges or gains
which have been subtracted or added in calculating net income after taxes for
such period, plus to the extent arising during the period of calculation, a
charge not to exceed $50,000 for the amendment fee paid on the Fifth Amendment
Effective Date, plus a charge equal to legal fees paid in connection with the
execution of the Fifth Amendment, plus a charge equal to fees incurred in
connection with any audit in excess of one audit undertaken during the period
from July 1, 2005 through June 30, 2006 under Section 12(d), plus a charge equal
to consulting fees incurred prior to June 30, 2006, all on a consolidated basis.


 


(C)           THE DEFINITION OF “LIABILITIES” IN SECTION 1 OF THE LOAN AGREEMENT
IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY, AS FOLLOWS:

 

“Liabilities” shall mean any and all obligations, liabilities and indebtedness
of Borrower to Lender or to any parent, affiliate or subsidiary of Lender of any
and every kind and nature, howsoever created, arising or evidenced and howsoever
owned, held or acquired, whether now or hereafter existing, whether now due or
to become due, whether primary, secondary, direct, indirect, absolute,
contingent or otherwise (including, without limitation, obligations of
performance and Hedging Obligations), whether several, joint or joint and
several, and whether arising or existing under written or oral agreement or by
operation of law.


 


(D)           SUBSECTION 4(A) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:

 

2

--------------------------------------------------------------------------------


 

(a)           Interest Rate.

 

Subject to the terms and conditions set forth below, the Loans shall bear
interest at the per annum rate of interest set forth in subsection (i), (ii) or
(iii) below:


 


(I)            ONE PERCENT (1.00%) PER ANNUM IN EXCESS OF THE PRIME RATE IN
EFFECT FROM TIME TO TIME, PAYABLE ON THE FIRST BUSINESS DAY OF EACH MONTH IN
ARREARS.  SAID RATE OF INTEREST SHALL INCREASE OR DECREASE BY AN AMOUNT EQUAL TO
EACH INCREASE OR DECREASE IN THE PRIME RATE EFFECTIVE ON THE EFFECTIVE DATE OF
EACH SUCH CHANGE IN THE PRIME RATE.


 


(II)           THREE AND ONE-HALF PERCENT (3.50%) IN EXCESS OF THE LIBOR RATE
FOR THE APPLICABLE INTEREST PERIOD, SUCH RATE TO REMAIN FIXED FOR SUCH INTEREST
PERIOD.  “INTEREST PERIOD” SHALL MEAN ANY CONTINUOUS PERIOD OF THIRTY (30),
SIXTY (60) OR NINETY (90) DAYS, AS SELECTED FROM TIME TO TIME BY THE BORROWER
REQUESTING SUCH LIBOR RATE LOAN BY IRREVOCABLE NOTICE (IN WRITING, BY TELECOPY,
TELEX, ELECTRONIC MAIL, OR CABLE) GIVEN TO LENDER NOT LESS THAN THREE (3)
BUSINESS DAYS PRIOR TO THE FIRST DAY OF EACH RESPECTIVE INTEREST PERIOD;
PROVIDED, THAT:  (A) EACH SUCH PERIOD OCCURRING AFTER SUCH INITIAL PERIOD SHALL
COMMENCE ON THE DAY ON WHICH THE IMMEDIATELY PRECEDING PERIOD EXPIRES; (B) THE
FINAL INTEREST PERIOD SHALL BE SUCH THAT ITS EXPIRATION OCCURS ON OR BEFORE THE
END OF THE ORIGINAL TERM OR ANY RENEWAL TERM; AND (C) IF FOR ANY REASON A
BORROWER SHALL FAIL TO TIMELY SELECT A PERIOD, THEN SUCH LOANS SHALL CONTINUE
AS, OR REVERT TO, PRIME RATE LOANS.  INTEREST SHALL BE PAYABLE ON THE LAST
BUSINESS DAY OF SUCH INTEREST PERIOD.


 


(III)          UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND DURING THE
CONTINUANCE THEREOF, THE LOANS SHALL BEAR INTEREST AT THE RATE OF TWO PERCENT
(2.0%) PER ANNUM IN EXCESS OF THE INTEREST RATE OTHERWISE PAYABLE THEREON, WHICH
INTEREST SHALL BE PAYABLE ON DEMAND.  ALL INTEREST SHALL BE CALCULATED ON THE
BASIS OF A 360-DAY YEAR.


 


(E)           SUBSECTION 9(A) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY, AS FOLLOWS:

 

9(a)         Daily Reports.

 

Borrowers shall deliver to Lender consolidated and consolidating executed loan
reports and certificates in Lender’s then current form on each day that a
Borrower requests Loans hereunder, but not less often than weekly (on Monday of
each week), such reports to be accompanied by copies of each Borrower’s sales
journal, cash receipts journal and credit memo journal for the relevant period. 
Such reports shall reflect the activity of each Borrower with respect to
Accounts for the immediately preceding days or week, as applicable, and shall be
in a form and with such specificity as is reasonably satisfactory to Lender and
shall contain such additional information concerning Accounts and

 

3

--------------------------------------------------------------------------------


 

Inventory as may be reasonably requested by Lender including, without
limitation, but only if specifically requested by Lender, copies of all invoices
prepared in connection with such Accounts.


 


(F)            SECTION 12 OF THE LOAN AGREEMENT IS HEREBY AMENDED TO ADD A NEW
SUBSECTION 12(K), AS FOLLOWS:

 

(k)                                  Interest Rate Protection.

 

Borrower shall maintain at all times an interest rate protection mechanism on an
ISDA standard form with Lender or Affiliates thereof to hedge the interest rates
with respect to not less than $4,000,000 of the outstanding principal amount of
the LIBOR Rate Loans, in form and substance reasonably satisfactory to Lender.


 


(G)           SUBSECTION 14(C) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

(c)           Interest Coverage

 

Borrowers shall not permit the ratio of (i) EBITDA to (ii) schedule payments of
interest and fees, to the extent carried as interest expense on Borrowers’
financial statements, with respect to indebtedness for borrowed money (including
the interest component payments with respect to capitalized leases) to be less
than 1.0:1.0  as of September 30, 2006 and (y) 2.50:1.00 as of the last day of
each quarter thereafter, in each case for the twelve (12) month period ending on
such date.


 


(H)           SUBSECTION 14(E) OF THE LOAN AGREEMENT IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY AS FOLLOWS:

 

(e)           EBITDA

 

Borrower shall not permit EBITDA to be less than the amounts set forth below for
the 3 month periods ending on the corresponding dates:

 

Date

 

Amount

 

December 31, 2005

 

$

(260,000

)

March 31, 2006

 

$

125,000

 

June 30, 2006

 

$

270,000

 

September 30, 2006

 

$

490,000

 

December 31, 2006

 

$

580,000

 

March 31, 2007

 

$

820,000

 

June 30, 2007

 

$

780,000

 

 

4

--------------------------------------------------------------------------------


 


3.             REPRESENTATIONS AND WARRANTIES OF BORROWERS.  EACH BORROWER
REPRESENTS AND WARRANTS THAT, AS OF THE DATE HEREOF:


 


(A)           BORROWERS HAVE THE RIGHT AND POWER AND IS DULY AUTHORIZED TO ENTER
INTO THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED IN CONNECTION HEREWITH;


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY BORROWERS OF THIS
AMENDMENT AND THE OTHER AGREEMENTS TO WHICH EACH BORROWER IS A PARTY (I) HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON ITS PART; (II) DO NOT AND WILL
NOT, BY THE LAPSE OF TIME, GIVING OF NOTICE OR OTHERWISE, VIOLATE THE PROVISIONS
OF THE TERMS OF ITS CERTIFICATE OF INCORPORATION OR BY-LAWS, OR OF ANY MORTGAGE,
INDENTURE, SECURITY AGREEMENT, CONTRACT, UNDERTAKING OR OTHER AGREEMENT TO WHICH
A BORROWER IS A PARTY, OR WHICH PURPORTS TO BE BINDING ON A BORROWER OR ANY OF
ITS PROPERTIES; (III) DO NOT AND WILL NOT, BY LAPSE OF TIME, THE GIVING OF
NOTICE OR OTHERWISE, CONTRAVENE ANY GOVERNMENTAL RESTRICTION TO WHICH A BORROWER
OR ANY OF ITS PROPERTIES MAY BE SUBJECT; AND (IV) DO NOT AND WILL NOT, EXCEPT AS
CONTEMPLATED IN THE LOAN AGREEMENT, RESULT IN THE IMPOSITION OF ANY LIEN,
CHARGE, SECURITY INTEREST OR ENCUMBRANCE UPON ANY OF A BORROWER’S PROPERTIES
UNDER ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN OR CREDIT AGREEMENT OR OTHER
AGREEMENT OR INSTRUMENT TO WHICH A BORROWER IS A PARTY OR WHICH PURPORTS TO BE
BINDING ON A BORROWER OR ANY OF ITS PROPERTIES;


 


(C)           NO CONSENT, LICENSE, REGISTRATION OR APPROVAL OF ANY GOVERNMENTAL
AUTHORITY BUREAU OR AGENCY IS REQUIRED IN CONNECTION WITH THE EXECUTION,
DELIVERY, PERFORMANCE, VALIDITY OR ENFORCEABILITY OF THIS AMENDMENT AND THE
OTHER AGREEMENTS EXECUTED BY BORROWERS IN CONNECTION HEREWITH; AND


 


(D)           THIS AMENDMENT AND THE OTHER AGREEMENTS EXECUTED BY EACH BORROWER
IN CONNECTION HEREWITH HAVE BEEN DULY EXECUTED AND DELIVERED BY BORROWERS AND
ARE ENFORCEABLE AGAINST BORROWERS IN ACCORDANCE WITH THEIR TERMS.


 


(E)           NO EVENT OF DEFAULT EXISTS UNDER THE LOAN AGREEMENT OTHER THAN THE
EXISTING DEFAULT.


 


4.             CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.  THE EFFECTIVENESS
OF THE TERMS AND PROVISIONS OF THIS AMENDMENT SHALL BE SUBJECT TO (I) THE
EXECUTION AND DELIVERY BY BORROWERS AND LENDER OF THIS AMENDMENT AND (II)
PAYMENT BY BORROWERS OF A $50,000 WAIVER AND AMENDMENT FEE TO BE AUTOMATICALLY
DEDUCTED BY LENDER.


 


5.             ADDITIONAL EVENT OF DEFAULT.  AN EVENT OF DEFAULT SHALL EXIST IF
EITHER BORROWER FAILS TO DELIVER TO LENDER AN EXECUTED ACCOUNT ASSIGNMENT
AGREEMENT AND BLOCKED ACCOUNT AGREEMENT, EACH IN FORM AND SUBSTANCE SATISFACTORY
TO LENDER, BY 5:00 P.M. CENTRAL STANDARD TIME ON NOVEMBER 14, 2005.

 

5

--------------------------------------------------------------------------------


 


6.             COSTS AND EXPENSES.  BORROWER AGREES TO PAY ALL REASONABLE LEGAL
FEES AND OTHER EXPENSES, WHETHER FOR IN-HOUSE OR OUTSIDE COUNSEL, INCURRED BY
LENDER IN CONNECTION WITH THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


7.             LOAN AGREEMENT REMAINS IN FORCE.  EXCEPT AS SPECIFICALLY WAIVED
AND AMENDED HEREBY, ALL OF THE TERMS AND CONDITIONS OF THE LOAN AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT AND THIS AMENDMENT SHALL NOT BE A WAIVER OF ANY
RIGHTS OR REMEDIES WHICH LENDER HAS PROVIDED FOR IN THE LOAN AGREEMENT AND ALL
SUCH TERMS AND CONDITIONS ARE HEREWITH RATIFIED, ADOPTED, APPROVED AND ACCEPTED.


 


8.             NO NOVATION.  THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED BY
BORROWER ON THE DATE HEREOF ARE NOT INTENDED TO NOR SHALL BE CONSTRUED TO CREATE
A NOVATION OR ACCORD AND SATISFACTION, AND SHALL ONLY BE A MODIFICATION AND
EXTENSION OF THE EXISTING LIABILITIES OF BORROWER TO LENDER.


 


9.             ENTIRE AGREEMENT.  THIS AMENDMENT COMPRISES THE ENTIRE AGREEMENT
RELATING TO THE SUBJECT MATTER IT COVERS AND SUPERSEDES ANY AND ALL PRIOR
WRITTEN OR ORAL AGREEMENTS BETWEEN LENDER AND BORROWER RELATING THERETO.


 


10.           SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT THAT IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF OR AFFECTING THE VALIDITY OR
ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.


 


11.           AMENDMENT.  NO AMENDMENT HERETO SHALL BE VALID UNLESS CONTAINED IN
A WRITING DULY EXECUTED BY THE PARTY OR PARTIES TO BE BOUND BY IT.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their proper and duly authorized officers as of the day and year
first set forth above.

 

 

 

WELLS-GARDNER ELECTRONICS CORPORATION,
as a Borrower

 

 

 

 

 

 

 

 

By

 

 

 

 

Its

 

 

 

 

 

 

 

 

 

 

AMERICAN GAMING & ELECTRONICS, INC.,
as a Borrower

 

 

 

 

 

 

 

 

By

 

 

 

 

Its

 

 

 

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOICATION,
as Lender

 

 

 

 

 

 

 

 

By

 

 

 

 

Its

 

 

 

7

--------------------------------------------------------------------------------